                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

LORETO TORRES-OCHOA,

                        Plaintiff,

        v.                                              Civil Action 2:18-cv-965
                                                        Judge Michael H. Watson
                                                        Magistrate Judge Jolson

MARK A. SERROTT, et al.,

                        Defendants.

                    REPORT AND RECOMMENDATION AND ORDER

        On August 28, 2018, this Court issued an Order finding that Plaintiff’s pro se motion for

leave to proceed in forma pauperis under 28 U.S.C. § 1915(a) was deficient because he failed to

include a certified copy of his trust fund account statement in accordance with § 1915(a)(2). (Doc.

3). The Court allowed Plaintiff thirty (30) days to submit a certified copy of his trust fund account

statement and warned that his noncompliance would result in a presumption that he is not a pauper.

(Id. (citing In re Prison Litig. Reform Act, 105 F.3d 1131, 1132 (6th Cir. 1997)).

        In response, Plaintiff filed a notice with regard to this Court’s Order on September 12,

2018. (Doc. 4). Although not entirely clear, Plaintiff’s notice seems to assert that the Court’s

Order is void because “there is no state substantive law which allows the invocation and use of

federal remedial law 28 U.S.C. 1915,” and that he is “not a prisoner pursuant to 28 U.S.C.

1915(h).” (Doc. 4). It appears, therefore, that Plaintiff essentially maintains that the federal statute

does not apply to him because he is being detained at a state correctional institution. His notice

further states that the Court “will not receive a prisoner trust fund account statement until [he] has

been legally determined that [his] status is that of a prisoner.” (Id.).

        Plaintiff misunderstands 28 U.S.C. § 1915(a). The provision applies to any prisoner filing
an action in federal court, regardless of whether they are a state or federal inmate. See Hampton

v. Hobbs, 106 F.3d 1281, 1285 (6th Cir. 1997) (holding that “prisoners asserting civil claims in

federal court have never been guaranteed a ‘free ride’”).

       Given Plaintiff’s misunderstanding of the statutory requirements, the Court issued multiple

orders (See Docs. 5, 8, 9), giving Plaintiff until November 5, 2018, to correct the deficiency, and

advising Plaintiff that his failure to do so would result in this Court’s recommendation that he is

not a pauper and that this action be dismissed for want of prosecution. See In re Prison Litig.

Reform Act, 105 F.3d at 1132. As of this date, Plaintiff has failed to file a certified copy of his

trust fund account statement in accordance with § 1915(a)(2). Therefore, in accordance with the

its previous Orders, the Court RECOMMENDS that Plaintiff’s action be DISMISSED for want

of prosecution.

       IT IS SO ORDERED.



Date: November 14, 2018                              /s/ Kimberly A. Jolson
                                                     KIMBERLY A. JOLSON
                                                     UNITED STATES MAGISTRATE JUDGE




                                                2
